Citation Nr: 0302048	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  02-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than June 8, 1998, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 until March 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for PTSD and assigned an evaluation of 100 percent effective 
June 8, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran separated from active service in March 1970; 
in November 1970 he initiated a claim of entitlement to 
service connection for a mental condition.

3.  A claim of entitlement to service connection for a mental 
condition was considered and denied by the RO in a December 
1970 rating decision; the veteran did not appeal that 
determination.

4.  At the time of the December 1970 rating decision, the 
veteran's DD Form-214N, reflecting award of the Purple Heart 
Medal, was of record.

5.  The veteran made several attempts to reopen his claim, 
culminating in final denials before the Board in October 1982 
and May 1993 and by the RO in August 1994.

6.  At the time of the last final prior denial by the RO in 
August 1994, the veteran's DD Form-214N, reflecting award of 
the Purple Heart Medal, and a March 1985 letter from the US 
Army and Joint Environmental Support Group (ESG) were both of 
record.

7.  Following the RO's denial in August 1994, the veteran 
again sought to reopen his service connection claim; the 
benefit sought was ultimately granted in a December 2001 
Board decision which reopened the claim based on receipt of a 
supplemental report from the service department, namely a 
Temporary Additional Duty order for October 17, 1968.

8.  A January 2002 rating action effectuating the December 
2001 Board decision established service connection and 
assigned a 100 percent disability evaluation effective June 
8, 1998.  

9.  No evidence document received subsequent to the last 
final denial by the RO in August 1994 may be construed as an 
informal claim of entitlement to VA benefits prior to June 8, 
1998.


CONCLUSION OF LAW

The criteria for an effective date prior to June 8, 1998, for 
the award of service connection for PTSD have not been met.  
38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran separated from service in March 1970.  In 
November 1970, he raised a claim of service connection for a 
psychiatric disorder.  In a December 1970 rating decision, 
the RO denied service connection for enuresis and passive-
dependent personality.  The veteran did not pursue an appeal.

The issue of service connection for a psychiatric disorder 
was again considered by the RO in a December 1980 rating 
decision.  The claim was denied and the veteran initiated an 
appeal.  The matter came before the Board in October 1982 
where a denial was ordered.  

The veteran sought to reopen his claim and that request was 
denied by the RO in March 1984.  That decision was appealed 
and the issue ultimately came before the Board in May 1993.  
At that time, it was held that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder (which had then be 
recharacterized as PTSD) had not been presented.  

The RO next considered the claim of service connection for 
PTSD in August 1994.  The issue was phrased as entitlement to 
service connection for a nervous condition, including, PTSD, 
secondary to exposure to Agent Orange.  It appears that the 
claim was reopened based on a recent medical diagnosis of 
PTSD.  However, the claim was denied on the grounds that no 
evidence showed a positive association between such diagnosis 
and exposure to Agent Orange.  The veteran did not appeal 
that decision.  

On June 8, 1998, the RO received correspondence from the 
veteran which was construed as a request to reopen his PTSD 
claim.  An October 1999 rating decision denied the claim on 
the basis that no verifiable in-service stressor had been 
shown.  The veteran appealed that decision and in December 
2001, the Board reopened the claim and granted service 
connection.  A January 2002 rating action effectuating the 
Board decision granted a 100 percent disability evaluation, 
effective June 8, 1998.  That date represented the date of 
receipt of the veteran's request to reopen his PTSD claim 
subsequent to the last prior final denial in August 1994.
 
The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the present case, an August 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist under 
the VCAA.  That document specifically discussed the division 
of responsibilities between VA and a claimant in obtaining 
evidence, as set forth in 38 C.F.R. § 3.159.  Additionally, 
the August 2002 statement of the case informed the appellant 
of the legal criteria for establishing an earlier effective 
date for his reopened service connection claim. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.



Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  As a result of 
such assistance, the claims file contains service medical and 
personnel records associated with the file prior to June 8, 
1998.  The file also contains various VA examination reports 
and VA outpatient and inpatient treatment reports, as 
associated with the file prior to June 8, 1998.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Finality

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all "field" offices of the VA as to conclusions based on 
the evidence on file at the time VA issues written 
notification of such decision.  38 C.F.R. § 3.104 (2002).  
The finality of the RO decision stands as to all VA offices 
if not appealed within one year after VA issues notification 
of the decision to the claimant.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002).

New and material evidence: supplemental reports

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the list prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).  

Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of a VA action based on receipt of new and 
material evidence consisting of a service department record 
will be assigned either to agree with the evaluation, or will 
be the date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
"original" claims filed within one year after separation 
from service.  38 C.F.R. § 3.400(q)(2).

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

Definitions

A reopened claim is defined as any application for a benefit 
received after disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the Board of 
Veterans Appeals which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration pursuant to 38 C.F.R. 
§ 20.1304(b)(1).  38 C.F.R. § 3.160(e).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2002).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2002).

Analysis

In an unappealed August 1994 rating decision, RO denied the 
veteran's claim of service connection for PTSD.  Notice of 
the determination was provided the next month.  As the 
veteran did not pursue an appeal, that decision became final.  
See 38 U.S.C.A. § 7105.  

The Board decision of December 10, 2001 found new and 
material evidence had been received to reopen the claim for 
service connection for PTSD.  The Board specifically noted in 
its decision that since filing his claim to reopen, the 
veteran had submitted a Temporary Additional Duty order 
issued by the service department which tended to corroborate 
at least one of the veteran's claimed stressors.  Considered 
in conjunction with other evidence of record, such evidence 
was held to be of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and hence, constituted new and material evidence to reopen 
the claim, as defined by 38 C.F.R. § 3.156(a) (as in effect 
for claims received prior to August 29, 2001).  Hence, the 
record establishes that a supplemental service record 
constituted new and material evidence to reopen the claim.  

As noted above, regulations specify that a VA award or action 
based on a reopened claim for compensation will be the date 
of receipt of the reopened claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.1(r).  The veteran's request to reopen his service 
connection claim was received by the RO on June 8, 1998.  The 
evidence which served as new and material evidence to reopen 
the claim included a supplemental service record.  
Entitlement established based on a service record necessarily 
arose prior to receipt of the reopened claim on June 8, 1998.  
Thus, the date of receipt of the reopened claim is the later 
of the two dates, and is the appropriate effective date for 
the award of service connection here.  With regard to the 100 
percent rating assigned effective from the date of the 
reopened claim, as noted above, the provisions of 38 C.F.R. 
§ 3.400(q)(2) similarly establish that the effective date of 
a VA action based on receipt of new and material evidence 
consisting of a service department record will be assigned 
either to agree with the evaluation, or will be the date of 
receipt of the claim on which the prior evaluation was made, 
whichever is later.  In this regard, the Board construes the 
phrase "the date of receipt of the claim on which the 
'prior' evaluation was made," as used in 38 C.F.R. 
§ 3.400(q)(2), as contemplating the date of receipt of the 
claim on which an "initial" evaluation was made, as in this 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
date of the claim on which the initial evaluation was made 
was June 8, 1998.

The veteran's accredited representative has argued that the 
veteran's disability evaluation for PTSD should be effective 
retroactive to November 20, 1970, the date of the original 
claim for service connection for a psychiatric disability.  
It was urged that that contention hinged on the application 
of 38 C.F.R. § 3.156(c), which provides, in essence, that 
where the new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  Where such records clearly support 
the assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly.  38 C.F.R. § 3.156(c).  Specifically, 
it was alleged that two service department documents 
constituted new and material evidence so as to necessitate 
application of 38 C.F.R. § 3.156(c), to enable an effective 
date of November 20, 1970.  One such document was the 
veteran's DD Form-214N, reflecting the award of a Purple 
Heart.  The second document was a March 1985 letter from the 
US Army and Joint Environmental Support Group (ESG).

With respect to the first document, the veteran's Form DD-
214N, reflecting award of the Purple Heart Medal, was of 
record at the time of the original rating denial in December 
1970.  The ESG record was associated with the claims file at 
the time of earlier final denials in May 1993 and August 
1994.  Thus, those documents were no longer within the realm 
of new and material evidence with respect to the appeal to 
reopen the claim. 

Significantly, although not cited by the veteran's 
representative, the Board notes that a supplemental service 
department report, a Temporary Additional Duty order, not 
previously of record, was received subsequent to the August 
1994 final denial, and was held by the Board in its December 
2001 decision, to constitute new and material evidence so as 
to reopen the claim.  However, it is initially noted that the 
provisions of 38 C.F.R. § 3.156(c) do not specify or govern 
the award of the applicable effective date in this regard.  
As note above, the provisions of 38 C.F.R. § 3.400, including 
38 C.F.R. §§ 3.400(q)(2) and 3.400(r), govern in this regard.  
The Board recognizes that 38 C.F.R. § 3.156(c) states that 
where the new and material evidence consists of a 
supplemental report from the service department, as in this 
case, the former decision will be reconsidered.  The Board 
finds that the phrase "former decision" refers to the last 
prior final denial of the claim sought to be reopened.  See 
38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
The Board finds no basis to the contrary such that 
readjudication of the "former decision" may be construed as 
readjudication of the original denial of the claim on the 
merits, so as to nullify all subsequent final decisions, 
including those subsumed in a Board decision.

Additionally, the Board has considered whether any evidence 
received between August 27, 1994, the date of the RO's last 
prior final denial, and June 8, 1998, the date of receipt of 
the veteran's claim to reopen, may constitute an informal 
claim, thus enabling the award of an earlier effective date.  
However, upon review of the claims file, the Board finds no 
evidence submitted between August 27, 1994 and June 8, 1998, 
that could be interpreted as an informal claim for VA 
benefits.  In February 1996, the veteran submitted a VA Form 
10-7131.  That document pertained to a dental claim, however, 
and bears no relation to the present PTSD appeal.  In July 
1997, the veteran's representative contacted the RO 
requesting a complete copy of all records in the claims file.  
A second request was made in September 1997.  Nothing in 
either request can be inferred as expressing a desire to seek 
service connection for PTSD.  Furthermore, it does not appear 
that any further submissions of any kind were made during the 
period in question.  As no informal claim prior to June 8, 
1998, has been identified, there is no basis for assignment 
of an earlier effective date.

In sum, the presently assigned effective date of June 8, 
1998, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date.




ORDER

An effective date earlier than June 8, 1998, for a grant of 
service connection for PTSD, is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

